Exhibit 10(iii)(d)

 

EDITION OF JANUARY 1, 2000

 

EXXONMOBIL EXECUTIVE LIFE INSURANCE AND

 

DEATH BENEFIT PLAN

 

Articles


--------------------------------------------------------------------------------

     1.   

Participation and Coverage

2.   

Levels of Insurance Coverage

3.   

Payment of Benefit

4.   

Designation of Beneficiary

5.   

Miscellaneous



--------------------------------------------------------------------------------

EXXONMOBIL EXECUTIVE LIFE INSURANCE AND

 

DEATH BENEFIT PLAN

 

1. Participation

1.1 Covered Executive

 

Each covered executive is a participant in this Plan.

 

1.2 Retiree

 

  (A) In General

 

Except as provided in paragraph (B) below, each person who becomes a retiree on
or after the effective date, and who is a covered executive immediately prior to
becoming a retiree is a participant in this Plan. In addition, each
grandfathered retiree is a participant in the Plan.

 

  (B) Exception

 

A retiree will cease to be a participant during the time the retiree is a
suspended retiree.

 

1.3 Cessation of Participant Status

 

  (A) Termination of Employment

 

  (1) In General

 

Except as provided in paragraphs (2) through (4) below, a covered executive will
cease to be a participant 31 days after the covered executive terminates
employment without becoming a retiree.

 

  (2) Exception for Long Term Disability

 

A covered executive who terminates employment with eligibility for long-term
disability benefits under the ExxonMobil Disability Plan, will cease to be a
participant at the earlier of

 

  (a) one year after terminating employment, or

 

  (b) the date the person is no longer eligible for long-term disability
benefits on account of ceasing to be disabled.



--------------------------------------------------------------------------------

  (3) Exception for Coverage Provided Through Death Benefit

 

If, at the time a covered executive terminates employment he or she has elected
to receive executive life coverage in the form of a death benefit, the covered
executive will cease to be a participant on the date of such termination of
employment.

 

  (4) Exception for Transition Severance Terminees

 

  (a) In General

 

A covered executive who terminates employment without becoming a retiree shall
continue to be a participant for a period of one year from the date of such
termination of employment, but only if the person is eligible for a benefit
under the Exxon Transition Severance Plan, or if the Corporation, acting through
its management, determines that the covered executive is otherwise eligible for
such continued participation.

 

  (b) Termination of Provision

 

This paragraph (4) shall not apply to any covered executive who terminates
employment after August 31, 2000.

 

  (B) Suspended Retirees

 

A retiree or grandfathered retiree will cease to be a participant during the
time the person is a suspended retiree.

 

2. Coverage

 

2.1 When and How Coverage is Provided

 

  (A) In General

 

  (1) Executive Life Coverage

 

Executive life coverage is automatically provided to all participants other than
grandfathered retirees.

 

2



--------------------------------------------------------------------------------

  (2) Supplemental Group Life Coverage

 

Supplemental group life coverage is automatically provided to all participants
who are grandfathered retirees.

 

  (B) Life Insurance or Death Benefit Option

 

  (1) In General

 

Both executive life coverage and supplemental group life coverage is
automatically provided under the Plan as life insurance unless a participant
elects to receive coverage in the form of a death benefit.

 

  (2) Election

 

Participants may, at any time, elect to receive executive life or supplemental
group life coverage, whichever is applicable, as a death benefit, and may revoke
any such election. An election or revocation under this paragraph (2) shall be
made in accordance with procedures established by the administrator.

 

  (3) When Election is Effective

 

  (a) Death Benefit

 

An election under paragraph (2) above to receive executive life or supplemental
group life coverage as a death benefit shall become effective on the first of
the month following the receipt of such election by the administrator.

 

  (b) Revocation of Election

 

A participant’s revocation of a death benefit election in favor of receiving
executive life or supplemental group life coverage as life insurance becomes
effective on the first of the month following the date the administrator
receives notification from the insurer that the insurer has, in its discretion,
approved evidence of insurability submitted by the participant.

 

3



--------------------------------------------------------------------------------

  (4) Reinstatement of Coverage

 

If a participant’s executive life or supplemental group life coverage is
reinstated after a period in which the participant was ineligible for coverage
under section 1.3(B) above on account of becoming a suspended retiree, such
coverage shall be reinstated under the option (i.e., life insurance or a death
benefit) in force at the time coverage was lost.

 

  (C) Termination of Coverage

 

Executive life or supplemental group life coverage terminates for an individual
on the date the individual ceases to be a participant.

 

2.2 Amount of Benefit

 

  (A) Executive Life Coverage

 

  (1) In General

 

Except as provided in paragraph (2) below, the amount of executive life coverage
in effect for a participant is equal to the applicable percentage determined
under the following chart multiplied by the participant’s annual base pay:

 

If the participant’s age is

--------------------------------------------------------------------------------

 

The percentage is

--------------------------------------------------------------------------------

Under 65   400% 65-69   350% 70-74   300% 75 and over   250%

 

For this purpose, a participant attains a particular age as of the first day of
the month in which the person will turn such age. In addition, a covered
executive’s annual base pay is the base pay in effect at the time coverage is
determined, and a retiree’s base pay is the base pay in effect for the person
immediately before the person became a retiree.

 

4



--------------------------------------------------------------------------------

  (2) Transition Severance Terminees

 

The amount of executive life coverage in effect for a person who is a
participant solely on account of section 1.3(A)(4) above relating to transition
severance terminees is 200% of the person’s annual base pay in effect
immediately before the person’s termination of employment.

 

  (B) Supplemental Group Life Coverage

 

Supplemental Group Life Coverage is provided

 

  (1) during retirement to all grandfathered retirees, and

 

  (2) during employment to those persons who become grandfathered retirees after
the effective date.

 

The amount of supplemental group life coverage in effect for a grandfathered
retiree is equal to the amount of coverage in effect for the person under the
provisions of the Supplemental Group Life Insurance Plan or Supplemental Group
Death Benefit Plan (as such plans existed on December 31, 1999) as of the later
of December 31, 1999 or the date the person retires. The amount of supplemental
group life coverage in effect during employment for a person who becomes a
grandfathered retiree after the effective date is the amount of coverage to
which they are entitled under the terms of the Supplemental Group Life Insurance
Plan or Supplemental Group Death Benefit Plan (as such plans existed on December
31, 1999).

 

3. Payment of Benefit

 

3.1 Conditions for Payment of Benefit

 

If a participant dies while executive life or supplemental group life coverage
for that participant is in effect, then the amount of coverage then in effect
for the

 

5



--------------------------------------------------------------------------------

participant becomes payable; provided, that proof of death satisfactory to the
insurer must be provided before any benefit becomes payable as life insurance.

 

3.2 Form of Payment

 

A benefit payable under Section 3.1 above upon a participant’s death shall be
paid in a lump sum.

 

3.3 Source of Payment

 

  (A) Life Insurance

 

Executive life and supplemental group life coverage in the form of life
insurance shall be provided through one or more policies of insurance issued by
an insurer selected by the Corporation, and any executive life or supplemental
group life benefit payable as insurance shall be paid pursuant to such policy or
policies.

 

  (B) Death Benefit

 

Any executive life or supplemental group life benefit payable as a death benefit
shall be paid from the general assets of the Corporation.

 

3.4 To Whom Paid

 

A benefit payable under Section 3.1 above upon a participant’s death shall be
paid as follows:

 

  (A) If a beneficiary designation is in effect at the time of the participant’s
death, the benefit shall be paid in accordance with such designation.

 

  (B) If no beneficiary designation is in effect, the benefit shall be paid to
the first of the following groups that has at least one member that survives the
participant:

 

  (1) The participant’s spouse.

 

  (2)

The participant’s children. In this event, the benefit will be divided equally
among the children who survive the participant as well as the children who die
before the participant leaving children of their own who survive the
participant. In the case of a participant’s child who dies before the
participant leaving children of his or her own

 

6



--------------------------------------------------------------------------------

 

who survive the participant, such child’s share shall be divided equally among
his or her surviving children.

 

  (3) The participant’s parents. In this event, the benefit will be divided
equally among the parents if they both survive the participant.

 

  (4) The participant’s brothers and sisters. In this event, the benefit will be
divided equally among the brothers and sisters who survive the participant as
well as the brothers and sisters who die before the participant leaving children
of their own who survive the participant. In the case of a brother or sister who
dies before the participant leaving children of his or her own who survive the
participant, such brother or sister’s share shall be divided equally among his
or her surviving children.

 

  (5) The participant’s executors or administrators.

 

For purposes of this Paragraph (B), a spouse of a participant shall include only
someone who is the legal spouse of the participant, and a child, parent,
brother, or sister of a participant shall include only someone who is a
legitimate blood relative of the participant or whose relationship with the
participant is established by virtue of a legal adoption.

 

4. Designation of Beneficiary

 

4.1 Designation

 

A participant may designate one or more beneficiaries to receive the payment of
benefits upon the death of the participant, or may at any time change or cancel
a previously made beneficiary designation.

 

4.2 Forms and Submission

 

Any beneficiary designation or change or cancellation thereof shall be made on
such forms and in such manner as is satisfactory to the insurer. No beneficiary

 

7



--------------------------------------------------------------------------------

designation or change or cancellation thereof shall become effective until
received by the insurer or its designated agent.

 

4.3 Designation Made Under Prior Plans

 

Any beneficiary designation made by a participant under the Supplemental Group
Life Insurance Plan or Supplemental Death Benefit Plan that remains in effect on
December 31, 1999, shall continue to be valid under this Plan on and after the
effective date until and unless properly superceded.

 

5. Miscellaneous

 

5.1 Plan Funding

 

The funding for executive life and supplemental group life coverage, including
the funding of premiums under any life insurance policy issued in connection
with such coverage, shall be paid for by the Corporation; no participant
contributions will be required or permitted.

 

5.2 Assignment of Insurance

 

  (A) Assignment

 

A participant may assign to another owner the participant’s interest in his or
her executive life or supplemental group life coverage provided in the form of
life insurance. Such assignment shall be made on such forms and in such manner
as is acceptable to the administrator and the insurer.

 

  (B) Effect of Assignment

 

  (1) In General

 

When an assignment of a participant’s coverage is in effect as described in
paragraph (A) above, then, except as provided in paragraph (2) below, the
participant’s assignee shall have the right to take all actions under the terms
of this Plan with respect to such coverage that the participant would otherwise
have the right to

 

8



--------------------------------------------------------------------------------

take, including, without limitation, the right to designate a beneficiary.

 

  (2) Exception

 

An assignee shall not have the right under this Plan to elect to receive
executive life or supplemental group life coverage as a death benefit under
section 2.1(B)(2) above or to revoke an already existing election.

 

  (C) Assignment Under Prior Plan

 

Any assignment of coverage made by a participant under the Supplemental Group
Life Insurance Plan shall continue to be valid under this Plan with respect to
executive life and supplemental group life coverage.

 

5.3 Amendment and Termination

 

The Corporation at any time, by action of any duly authorized officer, may amend
or terminate this Plan in whole or in part.

 

5.4 Responsibilities and Authority of Administrator

 

The administrator shall fulfill all duties and responsibilities of a “plan
administrator” required by the Employee Retirement Income Security Act of 1974,
as amended. The administrator shall have the authority to control and manage the
operation and administration of this Plan, including, without limitation:

 

  (A) discretionary and final authority to determine eligibility and to
administer this Plan in its application to each participant and beneficiary; and

 

  (B) discretionary and final authority to interpret this Plan, in whole or in
part, including but not limited to, exercising such authority in conducting a
full and fair review, with such interpretation being conclusive for all
participants and beneficiaries under this Plan.

 

9



--------------------------------------------------------------------------------

5.5 Claim Appeal Process

 

  (A) Submission of Appeal

 

In the event a claim for benefits is denied, the claimant has the right to
appeal to the administrator. A written request to review a denied claim must be
received by the administrator within 90 days after the claim denial. The request
may state the reasons the claimant believes he or she is entitled to Plan
benefits, and may be accompanied by supporting information and documentation for
the administrator’s consideration.

 

  (B) Decision

 

The administrator shall decide appeals in accordance with the administrator’s
fiduciary authority set out in section 5.4 above. Appeal decisions will be made
within 60 days of the receipt of the claim by the administrator unless special
circumstances warrant an extension of time. If an extension of time is required,
the administrator will notify the claimant of the extension. In all cases, the
decision will be made no later than 120 days after the receipt of the claim by
the administrator. The appeal decision shall be in writing, specify the reasons
for the decision, and refer to the relevant Plan provision(s) on which the
decision is based.

 

5.6 Definitions

 

The following terms shall have the following meanings ascribed to them:

 

  (A) “Administrator” means the Manager, Compensation and Executive Plans, Human
Resources Department, Exxon Mobil Corporation.

 

  (B) “Corporation” means Exxon Mobil Corporation.

 

  (C) “Covered Employee” has the meaning set out in the ExxonMobil Benefit Plans
Common Provisions.

 

  (D) “Covered Executive” means a covered employee who has a classification
level of 35 or higher.

 

  (E) “Effective Date” means January 1, 2000.

 

  (F) “Grandfathered retiree” means a person who

 

10



--------------------------------------------------------------------------------

  (1) became a retiree prior to the effective date, and was covered under the
Supplemental Group Life Insurance Plan or Supplemental Death Benefit Plan
immediately prior to the effective date, or who

 

  (2) becomes a retiree after the effective date after having been given the
opportunity to elect and having elected continued coverage under the
Supplemental Group Life Insurance Plan or Supplemental Death Benefit Plan.

 

  (G) “Insurer” means the insurance company that is the issuer of the policy of
insurance described in section 3.3(A) above.

 

  (H) “Participant” means a covered executive, retiree, or grandfathered
retiree, as the context requires.

 

  (I) “Retiree”

 

  (1) In General

 

“Retiree” has the meaning set out in the ExxonMobil Benefit Plans Common
Provisions.

 

  (2) Transition Severance Cases

 

  (a) Treatment as Covered Annuitant

 

Solely for purposes of this Plan, a person who is described in paragraph (b)
below shall be treated as if he or she were a retiree.

 

  (b) Eligibility

 

A person is described in this paragraph (b) if the person

 

  (i) terminates employment as a covered executive;

 

  (ii) is at least 50 years old by the end of the month in which the termination
of employment occurs;

 

  (iii) has at least 10 years of benefit plan service (as defined in the
ExxonMobil Benefit Plans Common Provisions) at the time of the termination of
employment; and

 

11



--------------------------------------------------------------------------------

  (iv) upon termination of employment receives a benefit under the Exxon
Transition Severance Plan.

 

  (c) Termination of Provision

 

This paragraph (2) shall not apply to any person who fails to meet the
eligibility requirements set out in paragraph (b) above on or before August 31,
2000.

 

  (J) “Suspended retiree”

 

  (1) In General

 

“Suspended Retiree” means a person who becomes a retiree by virtue of being
incapacitated within the meaning of the ExxonMobil Disability Plan and commences
long-term disability benefits under such Plan, but whose benefits under such
Plan thereafter cease by virtue of

 

  (a) the person no longer being incapacitated, or

 

  (b) the person’s failure to report non-rehabilitative employment.

 

  (2) Period

 

A person remains a suspended retiree until the earlier of (1) the date the
person attains age 55, or (2) the date the person commences his or her benefit
or receives a lump-sum settlement under the ExxonMobil Pension Plan, at which
time the person is again considered a retiree.

 

12